internal_revenue_service number info release date index no cid dear department of the treasury washington dc person to contact telephone number refer reply to cc ita - genin-153771-02 date date this is in response to the letter you sent to the office_of_chief_counsel via facsimile on date concerning the structure of a proposed purchase of a corporation in the situation you describe in addition to the initial payment in the form of a municipal_bond the buyer will make additional payments to the seller corresponding to the interest the seller will make on a loan to be taken out by the seller you would like an opinion whether these installment payments may be offset against interest payments made by the seller rather than reported by the seller in income our office cannot give a ruling binding on the internal_revenue_service for the benefit of the seller unless the seller applied for such a ruling following the requirements of revproc_2002_1 on page of internal_revenue_bulletin and paid the user_fee however the following general information may be helpful sec_61 of the internal_revenue_code includes in gross_income all income from whatever source derived including gains derived from dealings in property as such installment payments must be reported as income by a seller in connection with the sale of property normally using the installment_method of accounting under sec_453 and sec_453a of the code the federal tax system does not offset income items against expense items instead income items are added together in determining gross_income and then allowable deductions are subtracted in determining taxable_income you did not state whether the municipal_bond used as collateral would produce tax- exempt_interest if it does the seller should ask its accountant whether the deduction of interest on its loan using the bond as collateral might be barred by sec_265 of the code as interest relating to tax-exempt_income genin-153771-02 hopefully you will find this information helpful if you have further questions please telephone the contact person listed at the beginning of page one sincerely associate chief_counsel income_tax accounting by clifford m harbourt senior technician reviewer
